The disclosure is objected to because of the following informalities: Pages 3, 10, in the headings therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 3) and inserted after “DETAILED DESCRIPTION” (i.e. page 10), respectively at these instances for consistency with PTO guidelines. At all occurrence throughout the specification, note that the term “monolayer graphene” should be rewritten as --graphene monolayer-- for an appropriate characterization. Page 5, in paragraph [0016], 9th & 10th lines therein and page 23, in paragraph [0097], 4th line therein, note that the reference to “floor operator” and “ceiling operator” are respectively vague in meaning, at these instances and thus appropriate clarification is necessary. Page 7, in paragraph [0018], second line therein, note that the recitation of “the figures, like” should be rewritten as --the figures and in the detail description, like-- for an appropriate characterization. Pages 8 & 9, in paragraphs [0044] to [0052], inclusively; page 28, in paragraphs [0112] & [0113]; page 31, in paragraph [0122]: first line in each paragraph, note that --a-- should be inserted after “in”, respectively at these instance for an appropriate characterization. Page 10, in paragraph [0061], 10th line therein, it is noted that the recitation of “embodiment, near-zero characteristics may” should be rewritten as --embodiment, “near-zero characteristics” may-- for an appropriate characterization. Page 11, in paragraph [0062], first line therein, note that the recitation of “a geometric properties” is not of consistent tense and thus appropriate clarification is necessary; 9th line therein, note that --using-- should be inserted after “from” for an appropriate characterization. Page 11 & 12, in paragraph [0065], third, 6th & 8th lines therein and in paragraph [0066], third line therein, note that the reference label “100” is vague in meaning, especially since FIG. 1A &  FIG. 2A, respectively do [0067], 9th line therein, note that --through-- should be inserted after “pass” for idiomatic clarity; 10th & 11th lines therein, note that the recitation of “refer to a cutoff wavelength (or consistently a cutoff frequency)” should be rewritten as --refer to a “cutoff wavelength” (or consistently a “cutoff frequency”)-- for an appropriate characterization; 22nd line therein, note that “in” should be rewritten as --at-- for idiomatic clarity. Page 13, in paragraph [0069], 13th & 14th lines therein, note that it is unclear whether the dimensions (a, b) are properly associated with waveguide 202A and thus appropriate clarification of this issue is necessary. Page 11, in paragraph [0074], 6th line therein, it is noted that --in FIG. 3A-- should be inserted after “302” as to be commensurate with the labeling in that drawing. Page 13, in paragraph [0078],  third line therein, note that the recitation of “thickness h” is vague in meaning, especially since no such reference label appears in any one of FIGS. 1B & 2F and thus appropriate clarification of this issue is necessary. Page 17, in paragraph [0078], 8th line therein, it is noted that --a-- should be inserted prior to “TM” for idiomatic clarity. Page 17, in paragraph [0079], second line therein, it is noted that the recitation of “waveguide 202D” should be rewritten as --waveguide 202E in FIG. 2F-- for an appropriate characterization. Page 17, in paragraph [0080], 5th line therein, note that the term “ins” should be rewritten as --in-- for a proper spelling; 6th line therein, note that the label “202G” should be rewritten as --202F-- for an appropriate characterization. Page 20, in paragraph [0087], 9th & 17th lines therein and page 21, in paragraphs [0090] & [0091], note that reference labels (408, 404, 418, 410) are respectively vague in meaning, especially since such reference labels do not appear in FIG. 4B and thus appropriate clarification is necessary. Page 24, in paragraph [0100], 9th line therein, note that the recitation of “be closed” should be rewritten as --being closed-- for idiomatic clarity. Pages 24 & [0101], third & 12th lines therein, note that --the-- should be inserted prior to “plurality” for idiomatic clarity; 8th, 11th, 13th & 15th lines therein, note that it is unclear whether the recitation of “tree graph” would be an accurate characterization of this aspect of the invention and thus appropriate clarification is necessary; 9th, 11th, 12th & 13th lines therein, note that the recitation of “leaf” should be rewritten as --branching-- for an accurate characterization of this aspect of the invention. Page 27, in paragraph [0107], third & 4th lines therein, note that the recitation of “and plurality” should be rewritten as --with the plurality--, respectively at these instances for an appropriate characterization. Page 27, in paragraph [0108], 10th line therein, note that “722.In” should be separated for grammatical clarity; 16th line therein, note that the recitation of “a distance di” is vague in meaning, especially since FIG. 7B does not appear to depict such a distance and thus appropriate clarification is necessary. Page 28, in paragraph [0110], 8th line therein, note that the recitation of “nth metamaterial phase shifter 744” should be rewritten as -- nth metamaterial phase shifter 746-- for an appropriate characterization. Page 28, in paragraph [0112], third line therein; page 29, in paragraph [0116], third line therein; page 31, in paragraph [0120], third line therein; page 32, in paragraph [0134], third line therein: note that the respective recitation of “loss S12” is vague in meaning at these instances, especially since such a designation does not appear commensurate with the labeling in FIGS. 8, 11, 14 & 17 (i.e. FIGS. 8, 11, 14 & 17 each designate loss as “S21”) and thus appropriate clarification of this issue is necessary. Page 29, in paragraph [0114]; page 30, in paragraphs [0117] & [0118]; page 31, in paragraph [0121] & [0122]: 5th line in each paragraph, note that the recitation of “when passes” should be rewritten as --when the wave passes--, respectively at these instances for an appropriate characterization. Page 32, in paragraph [0126], third & 5th lines therein; page 33, in paragraph [0128], third & 5th lines therein; page 34, in paragraph [0130], third & 5th lines therein, c-- should be inserted after “potential”, respectively at these instances. Page 33, in paragraph [0129], it is noted that the recitation of “length l1 to length l9” is vague in meaning, especially since it is unclear where such lengths can be found (i.e. which drawing) and thus appropriate clarification is necessary. Pages 35 & 36, in paragraphs [0132], [0134] & [0135], note that the numerically designated (e.g. 1st, 2nd, etc.) “output lines”, “transmission lines” & “metamaterial phase shifters” found in these paragraphs are vague in meaning, especially since it is unclear as to where descriptive subject matter can be found (i.e. which drawing) and thus appropriate clarification is necessary Page 36, in paragraph [0136], first line therein, note that --description-- should be inserted after “foregoing” for an appropriate characterization.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels and depicted features need to be correspondingly described in the specification for clarity and completeness of description: FIG. 1A, “100A”; FIGS. 2A, 2C, 2E, 3A, 3B, “y”; FIGS. 8-13, 17-21, “f(THz)”; FIGS. 8, 11, 14, 17-20, “S21 Amplitude (dB)”; FIGS. 9, 12, 15, “εr”; FIGS. 10, 13, 16, “µr”; FIGS. 11, 12, 13, the relevance of the respective vertical line at the right edge of the corresponding graphs need explanation; FIGS. 14, 15, 16, “f(GHz)”; FIG. 21, “Amplitude (dB)”.  Appropriate correction is required.
The drawings are objected to because of the following: In FIGS. 2D & 2E, note that reference label --204-- needs to be provided in each drawing such as to be commensurate with the corresponding description in paragraphs [0071] & [0072]; In FIG. 2F, note that a dimension --h-- needs to be provided such as to be commensurate with the specification description of FIG. 2F in paragraph [0078].  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9; 10-14; 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
In claims 1, 10, 15, note that the nature of the term “magneto-dielectric material” lacks adequate written description in the disclosure such that one skill in the art would not have been enabled to make and use this aspect of the invention without resorting to undue experimentation. In particular, the specification appears to be devoid of any adequate written description as to what “materials” would be considered “magneto-dielectric” or what properties would characterize particular materials as being “magneto-dielectric” (e.g. would such materials necessarily include magnetic materials therein?), such that one skilled in the art would not have been enabled to make (i.e. select desirable materials that are considered “magneto-dielectric) and use this aspect of the invention. Accordingly, one skilled in the art would necessarily have to resort to undue experimentation to ascertain which materials and/or which material properties would be needed to satisfy a “magneto-dielectric material” to have been enabled to make and use this aspect of the invention. Accordingly, appropriate clarification of the issue raised above is deemed necessary.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9; 10-14; 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

In claim 6, note that the recitation of “the second electrical potential” appears to lack strict antecedent basis, especially since no such “second electrical potential” has been previously recited.
In claim 8, line 10, it is noted that it is unclear, even in view of the specification, as to what characterizes “a floor operator” and “a ceiling operator”, as respectively recited herein. Appropriate clarification of this issue is necessary.
In claims 12, lines 3, 6, 9, 11, note that it is unclear whether the recitation of “tree graph” provides an accurate characterization of that aspect of the invention and thus appropriate clarification of this issue is necessary.
The following claims have been found to be objectionable for reasons set forth below: 
At all instances throughout the claims, note that the term “monolayer graphene” should be rewritten as --graphene monolayer-- for an appropriate characterization.
In claim 10, line 3, it is noted that the recitation of “be closed” should be rewritten as --being closed-- for an appropriate characterization.
In claim 12, lines 7, 9, note that “leaf” should be rewritten as --branching--, respectively at these instances for an appropriate characterization.
It should be noted that in view of the serious & significant issues raised above under appropriate section(s) of 35, USC 112, the examiner is unable to make any appropriately valid interpretations and assumptions of the claim language, such that any meaningful rejections based 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hyman et al (i.e. Fig. 4A) pertains to a phase shifter having switchable phase paths. Hiramatsu et al discloses a switch and phase shifter having a variable dielectric arrangement. Jeon et al pertains to a SPNT switching arrangement. Urzhuamov et al (‘381) pertains to a metamaterial phase shifter.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee